 Case: 1:18-cv-05587 Document #: 1025 Filed: 08/13/21 Page 1 of 12 PageID #:32904




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

UNITED STATES SECURITIES AND                  )
EXCHANGE COMMISSION,                          )
                                              )
             Plaintiff,                       )
                                              )      No. 18 C 5587
      v.                                      )
                                              )      Judge John Z. Lee
EQUITYBUILD, INC., EQUITYBUILD                )
FINANCE, LLC, JEROME H. COHEN,                )
and SHAUN D. COHEN,                           )
                                              )
             Defendants.                      )

                                      ORDER

      Before the Court is the motion by intervenors Ventus Holdings, LLC, and

Ventus Merrill, LLC (collectively, “Ventus”), seeking the return of earnest money

deposits relating to Ventus’s contracts with the Receiver to purchase three parcels

of commercial real estate: 6949–59 South Merrill Avenue, 7600–10 South Kingston

Avenue, and 7656–58 South Kingston Avenue. For the following reasons, Ventus’s

motion [861] is denied.

                                I.     Background

      The order appointing the Receiver in this case authorized the Receiver to

take “all necessary and reasonable actions” to sell or lease “all real property in the

Receivership Estate, either at public or private sale, on terms and in the manner

the Receiver deems most beneficial to the Receivership Estate, and with due

regard to the realization of the true and proper value of such real property.” Order

Appointing Receiver ¶ 38, ECF No. 16. Pursuant to that authority, in October and
 Case: 1:18-cv-05587 Document #: 1025 Filed: 08/13/21 Page 2 of 12 PageID #:32905




December 2019, the Receiver accepted contracts to sell the properties at issue to

Ventus for a total of $4,315,200, and the Court confirmed those sales in February

and April 2020. See Receiver’s Fifth Mot. Confirm Sales, ECF No. 618; 2/21/20

Order, ECF No. 633; 4/1/20 Order, ECF No. 680. Ventus tendered ten percent of

the purchase amount—$431,520.00—as an earnest money deposit. Ventus’s Mot.

Return Earnest Money at 1. On April 20, 2020, however, Ventus informed the

Receiver that it had lost its acquisition financing, that it could no longer raise the

required equity from its investors, and that it “no longer intend[ed] to proceed with

the acquisition of these properties.” Receiver’s Resp. Opp’n Ventus’s Mot. Return

Earnest Money (“Receiver’s Opp’n”), Ex. K, 4/20/20 Letter from Ventus to Receiver

(“4/20/20 Letter”), ECF No. 882 at 130.         Ventus added that it was “quite

unfortunate that we could not complete these transactions.” Id.

      From there, the Receiver solicited and accepted the next best bids,

ultimately signing contracts to sell the three properties for a total of $945,200 less

than what Ventus had agreed to pay for them. Reply Supp. Eighth Mot. Confirm

Sales at 3, 6, ECF No. 739. On June 11, 2020, the Receiver moved to confirm the

sales. Ventus subsequently objected, seeking to reinstate its old contracts in light

of new financing it was pursuing (but had not obtained). Ventus Obj. at 3, ECF

No. 721-1. Ventus did not indicate that it could honor the earlier sale terms until

two months after it backed out of the earlier deal, and over six weeks after the

Receiver had found new purchasers for the properties.         Ventus’s Mot. Return

Earnest Money at 2.



                                          2
    Case: 1:18-cv-05587 Document #: 1025 Filed: 08/13/21 Page 3 of 12 PageID #:32906




         The Court overruled Ventus’s objection and approved the sale of 6949–59

South Merrill Avenue, 7600–10 South Kingston Avenue, and 7656–58 South

Kingston Avenue to the new purchasers. 10/26/20 Order at 1–4, ECF No. 825.

But the Court also permitted Ventus to file the instant motion seeking a return of

its earnest money deposits. Id. at 4. That motion is now ripe for decision.

                                      II.    Analysis

         Illinois law governs the relevant purchase and sale agreements. Receiver’s

Opp’n, Ex. G, 7600 S. Kingston Purchase & Sale Agreement ¶ 25, ECF No. 822 at

68; id., Ex. H, 7656 S. Kingston Purchase & Sale Agreement ¶ 25, ECF No. 882 at

86; id., Ex. J, 6949 S. Merrill Purchase & Sale Agreement ¶ 25, ECF No. 882 at

120. Ventus essentially concedes that it breached its contracts with the Receiver

for the purchase of 6949–59 South Merrill Avenue, 7600–10 South Kingston

Avenue, and 7656–58 South Kingston Avenue. But, it argues, it is entitled to a

return of its earnest money deposits because it only breached its contracts as a

result of losing financing due to the COVID-19 pandemic. As such, Ventus claims,

its breach is excused under the doctrines of impossibility and commercial

frustration.1 Alternatively, Ventus argues that the liquidated damages provisions

of the sales contracts are unenforceable. The Court will address each argument in

turn.


1       Ventus focuses most of its arguments on the doctrine of commercial frustration, and
briefly mentions “force majeure.” But “[f]orce majeure clauses in contracts supersede the
common law doctrine of impossibility.” In re Hitz Rest. Grp., 616 B.R. 374, 377 (Bankr. N.D.
Ill. 2020). Because the contracts at issue do not contain force majeure clauses, the Court will
analyze Ventus’s “force majeure” argument under the doctrine of impossibility.


                                              3
 Case: 1:18-cv-05587 Document #: 1025 Filed: 08/13/21 Page 4 of 12 PageID #:32907




A.    Impossibility

      The doctrine of impossibility excuses performance where (1) “performance

is rendered objectively impossible due to destruction of the subject matter of the

contract or by operation of law,” and (2) the events or circumstances that rendered

performance impossible “were not reasonably foreseeable at the time of

contracting.” YPI 180 N. LaSalle Owner, LLC v. 180 N. LaSalle II, LLC, 933

N.E.2d 860, 865 (Ill. 2010). “This doctrine has been narrowly applied due in part

to judicial recognition that the purpose of contract law is to allocate the risks that

might affect performance and that performance should be excused only in extreme

circumstances.”    Id. (cleaned up).     “Where a contingency that causes the

impossibility might have been anticipated or guarded against in the contract, it

must be provided for by the terms of the contract or else impossibility does not

excuse performance.” Id. (citing Leonard v. Autocar Sales & Serv. Co., 64 N.E.2d

477, 479 (Ill. 1945)).   The party asserting the doctrine bears the burden of

demonstrating each element. Id.

      The Illinois Supreme Court’s decision in YPI 180 N. LaSalle Owner, LLC v.

180 N. LaSalle II, LLC, is instructive. Id. In that case, the court considered

whether the impossibility doctrine excused the contracted-for purchase of

commercial real estate on the grounds that the 2008 financial crisis had

“prevented [the buyer] from obtaining the commercially-practical financing

contemplated when the contract was originally made.” Id. The Illinois Supreme

Court rejected the buyer’s framing, stating that “[e]ven if the global credit crisis



                                          4
 Case: 1:18-cv-05587 Document #: 1025 Filed: 08/13/21 Page 5 of 12 PageID #:32908




made it difficult, to nearly impossible, to procure the sought-after commercial

financing, this is not the relevant issue. The primary issue is whether it was

foreseeable that a commercial lender might not provide [the buyer] with the

financing [it] sought.” Id.

      The Supreme Court went on to observe that the “potential inability to obtain

commercial financing is generally considered a foreseeable risk that can be readily

guarded against by inclusion in the contract of financing contingency provisions .”

And so the buyer’s performance was not excused. Id. at 866. Indeed, Illinois courts

have long held that “[c]hanging and shifting markets and prices from

multitudinous causes is endemic to the economy in which we live.” N. Ill. Gas Co.

v. Energy Co-op, Inc., 461 N.E.2d 1049, 1059 (Ill. App. Ct. 1984).

      In a similar vein, performance is not considered impossible “as long as it lies

within the power of the promisor to remove the obstacle to performance.” YPI, 933

N.E.2d at 866 (cleaned up). In YPI, the court found that the buyer failed to

demonstrate that “it would have been impossible for [the buyer] to convert its

nonliquid assets to liquid assets in order to pay the contract purchase price.” Id.

      Similarly, here, Ventus essentially complains that it lost its financing due

to a market downturn. That is not a sufficiently unforeseeable event to excuse its

performance under the impossibility doctrine. Like the buyer in YPI, Ventus could

have provided for the risk that it would lose its financing in the purchase and sale

agreements. Furthermore, Ventus admittedly obtained new financing for these

contracts two months after breaching them, see Ventus’s Mot. Return Earnest



                                         5
 Case: 1:18-cv-05587 Document #: 1025 Filed: 08/13/21 Page 6 of 12 PageID #:32909




Money at 2, which indicates that purchasing the real estate in April 2020 was not

“objectively impossible,” see YPI, 933 N.E.2d at 865. And Ventus has not presented

any evidence that it was objectively impossible for it to marshal its existing assets

to pay the contract purchase price, either. Finally, its April 2020 letter stated in

unequivocal terms that Ventus did not intend to take either course of action to

muster the funds it needed to purchase the three properties. Its intentions were

clear, concluding that it was “quite unfortunate that we could not complete these

transactions.” See 4/20/20 Letter.

      Thus, the Court finds that Ventus has failed to meet its burden with respect

to either prong of the impossibility doctrine.

B.    Commercial Frustration

      The doctrine of commercial frustration “is an extension of the defense of

impossibility.” Blue Cross Blue Shield of Tenn. v. BCS Ins. Co., 517 F. Supp. 2d

1050, 1059 (N.D. Ill. 2007) (citing Greenlee Foundries, Inc. v. Kussel, 301 N.E.2d

106, 109 (Ill. App. Ct. 1973)). Commercial frustration excuses performance of a

contract if the one asserting it “show[s] that (1) the frustrating event was not

reasonably foreseeable and (2) the value of counterperformance has been totally

or nearly totally destroyed by the frustrating event.” United States v. Sw. Elec.

Co-Op., Inc., 869 F.2d 310, 315 (7th Cir. 1989) (citing N. Ill. Gas Co., 461 N.E.2d

at 1059). This doctrine is “not to be applied liberally.” N. Ill. Gas Co., 461 N.E.2d

at 1059.




                                          6
    Case: 1:18-cv-05587 Document #: 1025 Filed: 08/13/21 Page 7 of 12 PageID #:32910




         Even assuming that the “frustrating event” was the COVID-19 pandemic

(and not a mere loss of financing due to a market downturn, as discussed above),

Ventus has failed to carry its burden to demonstrate that the value of the contract

was totally or nearly totally destroyed by the pandemic’s onset. 2 As Ventus itself

points out, it sought to reinstate these very contracts in June of 2020—while the

pandemic was still raging. See Ventus’s Mot. Return Earnest Money at 2. This

demonstrates that purchasing the buildings was still valuable to Ventus.

         The cases Ventus cites do not support a different conclusion. In Smith v.

Roberts, the Roberts brothers operated a store in their main building, and they

signed a lease for the adjacent premises. 370 N.E.2d 271, 272–73 (Ill. App. Ct.

1977). They intended to add a door between the two buildings to establish another

department of their store.       Id.   Unfortunately, a fire completely ruined the

Roberts’s main building. Id. The Illinois Court of Appeals held that the value of

the lessor’s counterperformance (i.e., the value of the leased premises to the

Roberts brothers) was “totally or nearly totally destroyed” because “[a]lthough it

would be physically possible to operate the leased premises as a separate

entity, . . . operations would have to be changed drastically in order to make the

premises self-sufficient,” and “the leased premises were never intended to be

autonomous.” Id. at 273–74. Thus, the appellate court found that the existence of

the main premises was an implied condition of the contract between the parties,



2      As such, the Court need not address Ventus’s argument that the question of
foreseeability cannot be decided as a matter of law.


                                           7
 Case: 1:18-cv-05587 Document #: 1025 Filed: 08/13/21 Page 8 of 12 PageID #:32911




and the contract had been commercially frustrated by its destruction. By contrast,

here, the value of owning commercial real estate was not “totally destroyed” by the

COVID-19 pandemic; in fact, Ventus wanted to purchase them only months later.

      This case is also unlike Scottsdale Ltd. Partnership v. Plitt Theatres, Inc.,

where, after Plitt Theatres signed its lease, the commercial area was re-zoned to

prohibit the movie theater it intended to open. No. 97 C 8484, 1999 WL 281085,

at *3–4 (N.D. Ill. Mar. 31, 1999). There, the court held, that because the zoning

change prohibited the lessee from conducting its business at all, the lessee had

satisfied its burden to establish commercial frustration. Id. at *4. The court

expressly contrasted the movie theater operator’s situation from one in which the

business at issue was simply less profitable as the result of a zoning change. Id.

Here, while it may have been less profitable for Ventus to purchase the commercial

real estate from the Receiver in April 2020, neither the pandemic, nor Ventus’s

temporary loss of financing, prohibited Ventus from purchasing the properties or

running the buildings at all.

      Curiously, Ventus also claims that the doctrine of commercial frustration

can temporarily suspend performance even when it does not permanently excuse

performance. Ventus quotes the Second Restatement of Contracts, which states:

            Impracticability of performance or frustration of purpose
            that is only temporary suspends the obligor’s duty to
            perform while the impracticability or frustration exists
            but does not discharge his duty or prevent it from arising
            unless his performance after the cessation of the
            impracticability or frustration would be materially more
            burdensome than had there been no impracticability or
            frustration.

                                        8
 Case: 1:18-cv-05587 Document #: 1025 Filed: 08/13/21 Page 9 of 12 PageID #:32912




Ventus’s Mot. Return Earnest Money at 4 (quoting Restatement (Second) of

Contracts § 269 (1981)). But that doctrine is no help to Ventus, because the Second

Restatement makes clear that it is the non-breaching party that is entitled to

demand performance “after the cessation of the impracticability or frustration.”

Id.   A breaching party, like Ventus, is not entitled to demand that the non-

breaching party perform under the contract, because the non-breaching party’s

duty to perform is discharged by the counterparty’s material breach. See id. cmt.

a.    In other words, the Receiver could have required Ventus to purchase the

properties once Ventus could again obtain alternative financing, but Ventus

cannot require the Receiver to sell the properties, because the Receiver’s obligation

to sell ended when Ventus breached the contracts.

        Thus, the doctrine of commercial frustration does not excuse Ventus’s

breach of the sales contracts.

C.      Liquidated Damages

        Finally, Ventus claims that the “buyer default” provision of each contract is

an unenforceable penalty clause, and not, as the Receiver contends, a valid

liquidated damages provision.

        Each of the contracts at issue states:

              The Buyer and Seller agree that it would be difficult to
              ascertain the actual damages to be suffered by the Seller
              in the event of a default by the Buyer and that the
              amount of the Earnest Money deposited by the Buyer
              hereunder constitutes the parties’ reasonable estimate of
              the Seller’s damages in the event of the Buyer’s default,
              and that upon any such default not caused by the Seller,
              the Seller shall be entitled to retain the Earnest Money

                                           9
Case: 1:18-cv-05587 Document #: 1025 Filed: 08/13/21 Page 10 of 12 PageID #:32913




             as liquidated damages, which shall constitute the Seller’s
             sole and exclusive remedy in law or at equity in
             connection with said default.

7600 S. Kingston Purchase & Sale Agreement ¶ 17; 7656 S. Kingston Purchase &

Sale Agreement ¶ 17; 6949 S. Merrill Purchase & Sale Agreement ¶ 17. Here, the

earnest money Ventus deposited under each contract constituted 10% of the

purchase price.

      “There is no dispute that a penalty clause (as opposed to a reasonable

liquidated damages clause) is unenforceable in Illinois, and that Illinois courts

narrowly construe contracts to avoid forfeiture if possible.” Homeowners Choice,

Inc. v. Aon Benfield, Inc., 895 F. Supp. 2d 889, 895 (N.D. Ill. 2012), aff’d 550 F.

App’x 311 (7th Cir. Dec. 19, 2013); see also Jameson Realty Grp. v. Kostiner, 813

N.E.2d 1124, 1130 (Ill. App. Ct. 2004) (“It is a general rule of contract law that, for

reasons of public policy, a liquidated damages clause which operates as a penalty

for nonperformance or as a threat to secure performance will not be enforced.”).

But, under Illinois law,

             [c]ourts will generally enforce a liquidated damages
             provision in a real estate contract where it can be shown
             (1) that the parties intended to establish an agreed upon
             amount of damages in the event of a breach; (2) that the
             amount provided as liquidated damages was reasonable
             at the time of contracting and bears some relation to the
             actual damages which might be sustained; and (3) that
             the actual damages would be difficult to prove and
             uncertain in amount.

Berggren v. Hill, 928 N.E.2d 1225, 1229–30 (Ill. App. Ct. 2010) (quoting Morris v.

Flores, 528 N.E.2d 1013, 1014 (Ill. App. Ct. 1988)).       “Whether a provision for



                                          10
Case: 1:18-cv-05587 Document #: 1025 Filed: 08/13/21 Page 11 of 12 PageID #:32914




damages is a penalty clause or a liquidated damages clause is a question of law.”

Morris, 528 N.E.2d at 1015.

      The Court finds that the “buyer default” provisions of the contracts in

question are valid, enforceable liquidated damages clauses. Illinois courts have

expressly approved liquidated damages clauses that provide for a real estate seller

to retain the buyer’s earnest money deposits in the event that the buyer defaults

on the sales contract. Id. at 1014–15. And where the earnest money represented

between 10–20% of the purchase price, courts have found that measure of

liquidated damages to be reasonable and related to the actual damages that might

have been sustained. See Berggren, 928 N.E.2d at 1230–31 (discussing Siegel v.

Levy Org. Dev. Co., 538 N.E.2d 715, 717 (Ill. App. Ct. 1989) (20%); Curtin v.

Ogborn, 394 N.E.2d 593, 598–99 (Ill. App. Ct. 1979) (10%)).

      As such, the Court holds that the “buyer default” provision recited above is

valid and binding on Ventus.

                                III.   Conclusion
      For the foregoing reasons, Ventus’s motion for the return of its earnest

money deposits is denied. The Court finds that the doctrines of impossibility and

commercial frustration do not excuse Ventus’s breach of the purchase and sale

agreements relating to 6949–59 South Merrill Avenue, 7600–10 South Kingston

Avenue, and 7656–58 South Kingston Avenue. And the “buyer default” provision

in each contract is a valid and enforceable liquidated damages clause. Thus,

pursuant to the “buyer default” provisions, the Receiver is entitled to retain

Ventus’s earnest money deposits.

                                        11
Case: 1:18-cv-05587 Document #: 1025 Filed: 08/13/21 Page 12 of 12 PageID #:32915




IT IS SO ORDERED.                                ENTERED: 8/13/21


                                                 ______________________________
                                                 John Z. Lee
                                                 United States District Judge




                                       12
